Case 4:16-cr-00018-ALM-KPJ Document 58 Filed 01/22/21 Page 1 of 2 PageID #: 184




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


 UNITED STATES OF AMERICA                            §
                                                     §   Criminal Action No. 4:16-CR-18
 v.                                                  §   (Judge Mazzant/Judge Nowak)
                                                     §
 ADAM MCCAULEY FRISHMAN (1)                          §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the above-referenced criminal action, the Court having

 heretofore referred the request for the revocation of Defendant’s supervised release to the United

 States Magistrate Judge for proper consideration.        The Court has received the Report and

 Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

 waived allocution before the Court as well as his right to object to the report of the Magistrate

 Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

 correct.

        It is therefore ORDERED that the Report and Recommendation of United States

 Magistrate Judge is ADOPTED as the opinion of the Court.

        It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

        It is further ORDERED that Defendant be committed to the custody of the Bureau of

 Prisons for a term of seven (7) months of imprisonment, such term of imprisonment to run

 consecutive to any term of imprisonment in Defendant’s state case(s), with a term of supervised

 release of twenty-four (24) months to follow.




                                                 1
 Case 4:16-cr-00018-ALM-KPJ Document 58 Filed 01/22/21 Page 2 of 2 PageID #: 185




          The Court further recommends the imposition of the special conditions set forth in the

   Report and Recommendation, as follows:

          You must provide the probation officer with access to any requested financial information

   for purposes of monitoring your gainful employment in an appropriate occupation.

          You must participate in a program for substance abuse treatment and testing and must abide

   by all the rules and regulations of the treatment program until discharged. The probation officer,

   in consultation with the treatment provider, will supervise your participation in the program. You

. must pay any cost associated with treatment and testing.

          The Court also recommends that Defendant be housed in a Bureau of Prisons facility in the

   North Texas area, if appropriate.

          IT IS SO ORDERED.
          SIGNED this 22nd day of January, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   2
